ORDER DENYING PETITION FOR REHEARING
On October 6, 1988, petitioner filed a pro se petition for rehearing. He claims that the opinion delivered by this Court on September 20, 1988, improperly found that his third assignment dealing with a defect in the information had been waived. In support, he relies upon the reference made by the dissent to the transcript of trial. However, the dissent did not take cognizance of the fact that this reference was to the second volume of trial transcript, or that defense counsel specifically noted that “both sides have rested.” The demurrer was not timely raised, and the issue was not preserved for appellate review.
Nor does 22 O.S.1981, § 512 further petitioner’s position. That statute provides in part, “[T]he objection ... that the facts stated do not constitute a public offense *967may be taken at trial ...” The facts stated in the information filed against petitioner claim that on June 10, 1985, he did
intentionally and without justifiable or excusable cause commit an assault on one Nancy Steele with a sharp and dangerous weapon, to-wit: a homemade knife being sharp of edge and point, held in the hand of said defendant and used by him to present, slash at, menace, and threaten to cut and stab the said Nancy Steele with the unlawful and felonious intent then and there to do her bodily harm ....
There can be no doubt either that these facts constitute a public offense or that the district court had jurisdiction over the subject of the information. No objection could have been raised under § 512 to a mere defect in the caption of the charge listed on the information.
Wherefore, premises considered, IT IS THE ORDER OF THIS COURT that the Petition for Rehearing filed in this case should be, and hereby is, DENIED. The Clerk of this Court is directed to issue mandate forthwith.
IT IS SO ORDERED.